 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE A. GIPBSIN,                              No. 2:19-CV-1276-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SANDDU, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (ECF No. 11)

19   and Plaintiff’s motion for appointment of counsel (ECF No. 10).

20
21                                     I. PLAINTIFF’S COMPLAINT

22                  The Court is required to screen complaints brought by prisoners seeking relief

23   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

24   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

25   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

26   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

27   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

28   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This
                                                        1
 1   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

 2   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

 3   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 4   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 5   with at least some degree of particularity overt acts by specific defendants which support the

 6   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 7   impossible for the court to conduct the screening required by law when the allegations are vague

 8   and conclusory.

 9                  As discussed above, Rule 8 requires a complaint contain a short and plain

10   statement of the claim. Plaintiff’s complaint refers to nearly 200 pages of attached documents

11   which purportedly support the factual allegations against the defendants. This pleading method

12   does not satisfy the requirement of Rule 8(a) that claims must be stated simply, concisely, and

13   directly. To the contrary, plaintiff’s complaint would require the court to comb through 204

14   pages of documents in order to determine whether plaintiff has stated any claims upon which

15   relief can be granted. It is for plaintiff – not the Court – to formulate his claims in a way that

16   satisfies the rules. The complaint will be dismissed with leave to amend. Plaintiff is cautioned

17   that failure to file an amended complaint within the time specified herein may result in dismissal

18   of the entire action. See Local Rule 110.

19

20                         II. MOTION FOR APPOINTMENT OF COUNSEL
21                  The United States Supreme Court has ruled that district courts lack authority to

22   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

23   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

25   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success
27   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

28   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is
                                                         2
 1   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 2   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 3   of counsel because:

 4                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 5                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 6
                    Id. at 1017.
 7
                    In the present case, the court does not at this time find the required exceptional
 8
     circumstances. As discussed above, Plaintiff’s complaint fails to meet the pleading requirement
 9
     under Rule 8. For that reason, as currently pleaded, there is no likelihood of success on the
10
     merits. Further, Plaintiff’s complaint seems to raise claims of alleged Eighth Amendment
11
     violations related to medical treatment. These claims are similar to those raised by numerous pro
12
     se plaintiffs. There is no indication that there is an exceptional component to Plaintiff’s specific
13
     claims such to justify the appointment of counsel. For these reasons, at this time, Plaintiff’s
14
     motion for appointment of counsel cannot be granted.
15

16
                                            III. CONCLUSION
17
                    Accordingly, IT IS HEREBY ORDERED that:
18
                    1.      Plaintiff’s first amended complaint (ECF No. 11) is DISMISSED with
19
     leave to amend;
20
                    2.      Plaintiff shall file a second amended complaint within 30 days of the date
21
     of service of this order; and
22
                    3.      Plaintiff’s motion for appointment of counsel (ECF No. 10) is DENIED.
23

24

25
     Dated: October 4, 2019
26                                                          ____________________________________
                                                            DENNIS M. COTA
27
                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                        3
